Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 High Mountain Ranch Group, LLC, et al.,               Appeal from the 98th District Court of
 Appellant                                             Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                       15-001451). Opinion delivered by Justice
 No. 06-16-00072-CV          v.                        Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.
 Elbert L. Niece, et al., Appellee


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, High Mountain Ranch Group, LLC, et al., pay all costs
of this appeal.




                                                      RENDERED AUGUST 4, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk